Citation Nr: 0201558	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  00-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance under the provisions of 38 
U.S. Code, Chapter 35.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to July 
1980.  He died in January 1990.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The appellant was born in January 1970.

2.  A March 1990 rating decision granted service connection 
for the cause of the veteran's death, at which time basic 
eligibility for educational assistance benefits pursuant to 
Chapter 35 was also established.

3.  The appellant was granted an extension of his delimiting 
date for education benefits to February 28, 2000, due to 
physical injury.

4.  Since that time, there is no competent evidence of record 
demonstrating that the appellant again suspended his 
education program due to reasons beyond his control.



CONCLUSION OF LAW

An extension of the ending date for the payment of benefits 
pursuant to 38 U.S.C. Chapter 35 is not warranted.  38 
U.S.C.A. § 3512 (West 1991); 38 C.F.R. §§ 21.3041, 21.3043 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the appellant received education 
benefits as a surviving child of a veteran who died of a 
service-connected disability.  The appellant's date of birth 
is January [redacted], 1970.  In November 1993, during the course of 
his education, the veteran was in a motor vehicle accident 
and sustained severe injuries that necessitated a lengthy 
convalescence and rehabilitation.  The appellant is 
quadriplegic as a result of the accident.  

In June 1998, the appellant requested an extension of the 
ending date for the payment of his education benefits due to 
his motor vehicle accident.  The RO granted an extension of 
the appellant's delimiting date for education benefits to 
February 28, 2000, an extension of more than two years that 
represented the period of time in which the appellant could 
not attend school. 

In September 1999, the appellant again requested an extension 
of the ending date for the payment of his education benefits 
to December 2000, the date of his expected graduation.  He 
stated that he could not work part-time due to his physical 
disabilities; therefore, he needed the educational 
assistance.  The appellant presented no evidence that he had 
suspended his studies due to his physical condition, or other 
exigent circumstances.

Pursuant to 38 C.F.R. § 21.3041(e) (2001), an eligible 
child's ending date may be extended beyond his 26th birthday, 
but not to exceed his 31st birthday.  Under this provision, 
the ending date may be extended if the eligible person's 
program of education has been suspended due to conditions 
determined to be beyond the eligible person's control as 
specified in 38 C.F.R. § 21.3043 (2001).  If it is found that 
a suspension of a program of education was in fact due to 
conditions beyond the eligible person's control, then the 
ending date may be extended for the length of the period of 
suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(e)(1) (2001).

Under 38 C.F.R. § 21.3041(e), an ending date may be extended 
where, in pertinent part, the eligible person suspends his 
program due to conditions determined by VA to have been 
beyond his control.  In such a situation, the period of 
eligibility may, upon his request, be extended by the number 
of months and days intervening the date the suspension began 
and the date the reason for suspension ceased to exist.  The 
burden of proof is on the eligible person to establish that 
suspension of a program was due to conditions beyond his 
control.  The period of suspension shall be considered to 
have ended as of the date of the person's first available 
opportunity to resume training after the condition which 
caused it ceased to exist.  38 C.F.R. § 21.3043 (2001).

The following circumstances may be considered as beyond the 
eligible person's control: (a) While in active pursuit of a 
program of education he is appointed by the responsible 
governing body of an established church to serve the church 
in an official missionary capacity; (b) Immediate family or 
financial obligations beyond his control require the eligible 
person to take employment, or otherwise preclude pursuit of 
his or her program; (c) Unavoidable conditions arising in 
connection with the eligible person's employment which 
preclude pursuit of his or her program; (d) Pursuit of his 
program is precluded because of the eligible person's own 
illness or illness or death in his immediate family; (e) 
Active duty, including active duty for training in the Armed 
Forces.  38 C.F.R. § 21.3041 (2001).

In the present case, the RO correctly granted the appellant 
an extension of his delimiting date through February 2000 due 
to the suspension of his educational program caused by his 
physical disability.  However, the Board can find no basis 
under which to grant an additional extension.  An extension 
to December 2000 is not prohibited based upon the appellant's 
age because he did not reach the age of 31 until January 
2001.  Nevertheless, an extension is prohibited because the 
appellant does not contend, and the evidence does not show, 
that he suspended his educational program.  While the Board 
is sympathetic that the appellant has a physical disability 
that impacts his ability to work, the burden of proof is on 
the appellant to establish that he suspended his education 
program due to conditions beyond his control. 

As there is no legal basis for the appellant's claim, the 
appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).  In so 
deciding, the Board notes that, since this case has no legal 
merit and is being decided solely based on applicable law, 
the Veterans Claims Assistance Act of 2000 (VCAA) is not for 
application as to this issue.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) which held that the enactment of the 
VCAA does not affect matters of statutory interpretation and 
application.  There is no prejudice to the appellant by the 
Board deciding the case at this time on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 



ORDER

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

